Case: 3:20-cv-00077-GFVT-EBA Doc#:1-6 Filed: 12/17/20 Page: 1 of 5 - Page ID#: 44

EXHIBIT
F
Case: 3:20-cv-00077-GFVT-EBA Doc #: 1-6 Fale: deli 2/20. age of 5 - Page ID#: 45

FOR RETURN SERVIC E ONLY

 
 

PLEASE DO NOT SEND PAYMENTS TO THIS ADDRESS Mortgage Statement
"DOM MORTGAGIZ DALLAS, TX 75261-9063 Statement Date 07/10/20

 

 

 

 

 

Contact Information
Phone: 1-855-690-5900
Cc Care: Monday - Friday 8:00 a.m. - 10:00 p.m. ET
4-807-42246-002 1309-002-101-010-000-000 ustomer Care ay Saturday 9: 00 ain. 600 om fT
Find us on the web at: www. freedommortgage.com
CHARLES L. GALLAGHER
ICAL. LAGHER Loan Number [fT
Payment Due Date 08/01/20
Amount Due** $1,936.32
Hf payment 6 received after 08/16/20, $37.26 late fee wil be charged.

 

Property Address: 309 STRATHMORE DR
FRANKFORT KY 406010000

 

 

 

 

 

 

 

 

Account Information Explanation of Amount Due
Outstanding Principal $85,358.44 | | Principal $214.61
Deferred Balance 50.00 Escrow/mpound (for Taxes and/or Insurance) saa3 5
Interest Rate 4. Regular Monthly Payment isis
Prepayment Penalty No | | Total Fees & Charges $.00
Escrow Balance $121.33 | | Overdue Payment $931.73
Unapplied Funds $0.00 sor Charges 572.26
er 10 ucts :
Total Amount Due** $1,936.32
Transaction Activity (06/19/20 - 07/10/20)
Transaction Date interest Paid = Transaction Transadion Heres Principal &oow Late Charges Feo. Optional Unapplied
Description To Date Eflective Date Amount Paid Paid Pad Paid Paid iurance Funds
Mortgage Inwrance 07/08/20 05/01/20 o7oa/2o $81.55 $0.00 $0.00 $0.00 $000 $0.00 $009 $0.00
Payment O7/10/20 06/01/20 07/10/20 $931.73 $285.24 $213.19 $433.30 $000 $0.00 $000 $0.00

 

 

IMPORTANT NOTICE: TO THE EXTENT YOUR OBLIGATION HAS BEEN DISCHARGED IN BANKRUPTCY, IS SUBJECT TO THE AUTOMATIC STAY OR S PROVIDED
FOR IN A CONFIRMED PLAN, THIS COMMUNICATION IS FOR REGULATORY COMPLIANCE AND/OR INFORMATIONAL PURPOSES ONLY, AND DOES NOT
CONSTITUTE A DEMAND FOR PAYMENT OR AN ATTEMPT TO IMPOSE PERSONAL LIABILITY FOR SUCH OBLIGATION.

 

 

 

 

Past Payments Breakdown Important Messages
Paid Last Paid Year Charles L. Gallagher,
—— an ass We have been trying to reach you about the
interes $ 285.2 4 $1, 440.91 availability of a lower rate and lower
Escrow (Taxes and Insurance) $433.30 $2,065.11 | | monthly payment.
Fees $0.00 $0.00 if you haven't already, please call us immediately
Late Charges $0.00 $35.60 at 844-847-9159 or vist www.FreedomRefi.com/VIP.
Partial Payment Ui lied* $0.00 $0.00
Tota 331.73 5,364.01 Reference your Reservation #1098468721
*Partial Payments: Any funds received that are less than a full periodic “interest rates subject to change due to market conditions

payment may be appled to your account, promptly returned to you, or held
in anon-interest bearing account until enough funds are received to apply

toa full periodic payment. **This balance represents the known Amount Due as of the printing of thes

** Additional Monthy Amounts - This accounts for optional products statement. f you are debnquent, this balance may not represent full

including but not limted to: Total Protect. onmement of your pbligation. ious — us regarding your up-
to-date balance ai .

 

 

 

 

 

 

Additional information is provided on the back of the statement.

DETACH AND RETURN BOTTOM PORTION WITH YOUR PAYMENT

 

  
 

m Amount Due
mo Mantra: Due By 08/01/20: $1,977.98

 

 

 

 

 

 

at
LOAN NUMBER: 0085033041 CHARLES L. GALLAGHER $37.26 late fee will be charged after 08/16/20
JESSICA U. GALLAGHER Additional Principal $
Additional Escrow $
FREEDOM MORTGAGE [Late Charge $
CHICAGO NL 60880-8856 | Total Amount Enclosed $ .

 

avg SUN Tn tad lth Stake check payable 0 Fradom Mangage

Internet Reprint

To change maibng address and/or contact rnlormation,
check here and complete form on back.
 

CONTACT INFORMATION

 

To submit a RESPA Qualified Written Request ("QWR"), assert an error or request information about the
servicing of your loan, you must use the designated address below.

 

PAYMENT
PROCES SINS bacher Meneses
Freedom Mortgage .
BO Barkers 10500 Kincaid Drive, Suite 111

Chicago IL 60680-6656 Fishers, IN 46037-9764

TO SUBMIT A RESPA
QUALIFIED WRITTEN
REQUEST (“QWR")
Freedom Mortgage
P.O. Box 50428
Indianapolis, IN 46250-0401

REQUEST FOR PAYOFF/
GENERAL CORRESPONDENCE
Freedom Mortgage
P.O. Box 50485
Indianapolis, IN 46250-0485
Fax: 1-866-505-0948

 

CUSTOMER CARE: 1-855-690-5900 or

WEBSITE: www.freedommortgage.com

 

 

IMPORTANT INFORMATION

PAYMENT INFORMATION

 

REAL ESTATE TAXES are paid from a tax bill issued by your local taxing authority. It 6 not necessary
for you to forward any regular tax bills to us. ff we need your tax bill, we will request it from you in
writing. If you receive a delinquent, adjusted, or corrected bill please forward it to. Freedom
Mortgage, PO. Sox 22670, Rochester, NY 14692. You may als it to 1-817-826-0410
Supplemental bills are often issued in addition to yearly real estate tax bills and are your responsibility
to pay They are not collected through your escrow account

  
 

HAZARD INSURANCE 11 is your responsibility to maintain proper and sufficient hazard insurance
coverage for your property Hazard insurance includes Fire and Extended coverage and, where
required, Flood Insurance. To protect our mutual interest in the property, we require evidence of
proper insurance. If you fail ta prowde ewdence, we will purchase Lender Placed caverage on your
behaif, not including your equity, and charge your escrow account

 

Policy renewals and invoices are due thirty (30) days prior to the expiration of the existing policy
Piease notity your agent to ensure that we are listed on the policy and that a copy, which includes
your loan number, is either faxed to aur Insurance Department at 1-866-751-9324 oF mailed to
Freedom Mortgage Corporation, SAQA / ATIMA, PO. Box 100562, Florence, SC 29502-0562. For
general questions regarding hazard insurance, please call 1-866-222-9005

For questions regarding Hazard Loss Drafts, please call 1-888-810-7318 You may also fax any
required Loss Draft information to 1-866-751-9365

IF YOU ARE EXPERIENCING FINANCIAL DIFFICULTIES and would /\ke to speak to one of our
counselors please call 1-855-690-5900

U.S. MILITARY Senvicemembers on “active duty” or “active service” of a spouse of dependent of
such servicemember may be entitled to certain legal protections and debt relief pursuant to the
Servicemembers’ Civil Relief Act ("SCRA") If you are a servicemember on active duty ar believe you
are eligible for such SCRA benefits, please notify our Customer Care Department at 1-855-690-5900.
FOR NEW YORK RESIDENTS - Freedom Mortgage is registered with the Superintendent of the New
York Department of Financial Services, You may file complaints and/or obtain further information
from the New York State Department of Financial Services by calling the Departments Consumer
Assistance Unit at 1-800-342-3736 or by visiting the Department's website at www_dls ny gov
Freedom utilizes third pany providers to perform actions and actiwbes pertaining to mortgage loan
servicing on our behalf from tme to time. As long as Freedom is responsible for servicing your
mortgage loan, we remain responsible for all serwcing actions related to your mortgage loan

FOR OREGON RESIDENTS - Residential mortgage loan servicers are regulated by the Oregon

 

 

Division of Financial regulation. Ta file a complaint, call (888) 877-4894 or visit http//dlroregon. gov,

Phone payments or Automatic (ACH) payments- To pay by phone please call the Customer
Care number provided above (additional fee may apply). To establish or cancel your ACH program
within 48 hours of your debit, please contact Customer Care at the number provided above
‘Web - You can make your payments online, simply visit us at www freedommortgage. com.
Unapplied / Partial Payments - Any funds recetved that are less than a full penadic payment
may be applied to your account, promptly returned to you, or held in a non-interest bearing
account until enough funds are recetved to apply to a full penodic payment

 

Payoff Quote- This statement does mat contain the amount required to pay your loan in full and
may not reflect all third party fees (if applicable) or all amounts due. To obtain a payoff quate
please send your request in writing to the address provided above. You may also contact
Customer Care at the number provided above

Payments by Mail - To avoid processing delays make your check or money order payable to
Freedom Mortgage and include your laan number Please do not send cash or correspondence
with your payment

Avoid Late Charges and Protect Your Credit- Ve may report information about your account
to credit bureaus. Late payments, missed payments, or other defaults on your account may be
reflected in your credit report. Any payments received after the late payment date noted on your
coupon will be assessed a late fee

Additional Principal Payments - Depending upon the terms of your laan agreement, you may
be able to pay additional principal on your loan We must receive additianal principal payments
on or before your payment due date. Include additional principal with your regular payment and
indicate the amount in the space provided on your coupon.

Check Processing - When you provide a check as payment, you authorize us either to use the
information from your check to make a one-time electronic fund uansfer from your account or
to process the payment as a check transaction, When we use information from your check to
make an electronic funds transfer, funds may be withdrawn from your account as soon as
the same day we receive your payment and you will not receive your check back from your
financial institution

LENDER

 

 

 

LOSS MITIGATION OPTIONS

 

If you are experiencing financial difficulties, we are here to help you. Call us today to learn more about your Loss Mitigation options at

1-855-690-5900 or by visiting our website at www.freedommortgage.com

The right option for you depends on your individual circumstances. If you provide all required information and documentation about your

situation, we can determine if you qualify for temporary or long-term relief,

including solutions that may allow you to stay in your home (refinance,

repayment, forbearance, loan modification) or leave your home while avoiding foreclosure (short sale or deed-in-lieu of foreclosure).

You may obtain a list of HUD approved, non-profit homeowners counseling organizations serving your residential area by calling toll free

1-800-569-4287 or by visiting the HUD website at www.hud.gov.

 

 

Change of Mailing Address / Contac

  

 

 

 

 

 

 

 

 

»

t Information

 

 

 

 

Case: 3:20-cv-00077-GFVT-EBA Doc#:1-6 Filed: 12/17/20 Page: 3 of 5 - Page ID#: 46

807-x343 16-0520B Rev 0520
Case: 3:20-cv-00077-GFVT-EBA, Doc #.4.-6 . Filed: 12/17/20 Page: 4 of 5 - Page ID#: 47

4-807-42246-0021 305-002-101-0 10-000-000
OL 4 LN
i

FREEDOM MORTGAGE

Save More
This Summer!

    
 

Rates Ps ao down y = Basedon a rch of your account, we may

be able to lower your rate and reduce your

Refina nce today! monthly mortgage payment through our

Streamline Refinance program!

Act now—before rates rise!

Benefits include:

Lower rate and No appraisal No credit No income
lower monthly required inquiry required verification
payment in most cases* required

By refinancing your Freedom Mortgage Corporation loan, the total finance charges may be higher over the life of the loan.

Get started now at
www.FreedomRefi.com/VIP
or call 844-543-4137.

Have your Reservation #: 1098468721
ready when you call.
Case: 3:20-cv-00077-GFVT-EBA Doc#:1-6 Filed: 12/17/20 Page: 5 of 5 - Page ID#: 48

| information regarding licensing, loan terms, fees, conditions and limitations.

This is not a commitment to lend. Not all applicants will be approved. Streamline programs are not available in connection with
Texas Section 50(a)(6) loans. Loan secured by a lien against your property. Terms, conditions and restrictions apply. Fees and
charges apply and may vary by state, product, and loan amount. Interest rates are subject to change without notice. If you do not
lock in a rate when you apply, that rate may not be available at loan commitment, lock-in or closing. Additional payments of taxes &
property insurance are required. Important information relating specifically to your loan will be contained in the loan documents,
which alone will establish your rights and obligations under the loan plan. Call for details.

Freedom Mortgage Corporation is a morigage lender and is not affiliated with the U.S. Government, HUD, FHA, VA or any other
government agencies. We do not provide legal, tax or investment advice.

FHA Streamline
*A credit pull would be required if an existing obligor is being removed for reasons other than death or divorce.

Application required and subject to limited borrower credit documentation and underwriting. FHA loans require an upfront mort-
gage insurance premium (MIP), paid at closing or financed into the loan amount, and an annual MIP, paid monthly as part of the
loan payment. Loan-to-value requirements vary by product.

VA Streamline
“Acredit pull would be required if the monthly mortgage payment increases by 20% or more.

No application or appraisal required. No credit information or underwriting required unless the loan being refinanced is 30 days or
more past due or the monthly payment will increase by 20% or more. VA loans require a borrower-paid funding fee, which will vary
and may be financed into the loan amount. Some borrowers are exempt from the funding fee. Maximum loan guaranty amount
varies per county. Contact the VA for more information on these items.

Freedom Mortgage Corporation, NMLS #2767 (www.nmlsconsumeraccess.org), 907 Pleasant Valley Avenue, Mount Laurel,
NJ 08054; 1000 Chesterfield Business Parkway, Suite 201, St. Louis, MO 63005; 550 5. Mesa Hills Drive, Suite F-1, El Paso, TX 79912;
3800 North Lamar Boulevard, Suite 200, Austin, TX 78756; 4905 A Woodrow Avenue, Austin, TX 78756, 302 Lorenaly Drive, Suite
E-115, Brownsville, TX 78526; 9800 Hillwood Parkway, Suite 140, Office 158/157, Fort Worth, TX 76177; 6500 International Park-
way, Suite 1800, Plano, TX 75093; 7017 North 10th Street, Suite 0-2, McAllen, TX 78504, 800-220-3333. Arizona (d/b/a Freedom
Home Mortgage Corporation (FN)) License # 0907890; Licensed by the Department of Business Oversight under the California Resi-
dential Mortgage Lending Act. Loans made or arranged pursuant to a California Financing Law license; Colorado Responsible Party:
Freedom Mortgage Corporation; Georgia Residential Mortgage Licensee # 6661; Massachusetts Mortgage Lender and Mortgage
Broker Licenses #MC2767, Debt Collector License # DC2767; Licensed by the N.J. Department of Banking and Insurance; Licensed
Mortgage Banker — NYS Department of Financial Services and Exempt Mortgage Loan Servicer Registration; Ohio Residential Mort-
gage Lending Act Certificate of Registration # RM.803365.000; Rhode Island Licensed Lender, Licensed Loan Broker, and Licensed
Third Party Loan Servicer Licenses; Washington Consumer Loan Company License CL-2767, dba www.freedommortgage.com. For
complete licensing information, visit www.freedommortgage.com/state-licensing, Equal Housing Opportunity.

© 2020 Freedom Mortgage Corporation
€(583(0620)

SERVING ALL

STATES "DC, PR&VI

 

EQUAL HOUSING
OPPORTUNITY
